DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because of the following informalities:  Claim 4 recites "bath" in line 2, which should recite "path."  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,007,031.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims merely broaden the scope of the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Felder et al. (US 2017/0049517; hereinafter "Felder") in view of Moctezuma de la Barrera et al. .
Regarding claim 1, Felder discloses A system for guiding setup of a surgical robotic arm ("The robotic surgical system can be configured to facilitate its setup," para. 108; "help the user match the initial position of each arm to the recommended initial position," para. 110) having a processor configured to: receive a live video of a user setting up the surgical robotic arm captured by a camera ("showing a camera image," para. 108); render a virtual [equipment] in a target pose, onto the live video, resulting in an augmented live video for guiding the surgical robotic arm; stream the augmented live video to a display, to visually guide the user through arm setup to the target pose ("showing a camera image of the actual trocar(s) … the actual position of the trocar(s) and the recommended position of the trocar(s) can be provided as superimposed images on the display, which can … help the robotic surgical system's arms be positioned," para. 108); and indicate when the surgical robotic arm is at, or within a tolerance of, the virtual robotic arm at the target pose ("At least one feedback mechanism, e.g., a light, a sound, a vibration, etc., can be provided in addition to the one or more indicators to further facilitate achievement of the recommended initial setup …  e.g., a light on an arm remains illuminated until the arm's position matches the baseline," para. 110).
While Felder teaches rendering virtual trocars and virtual surgical instruments in target poses, Felder stops short of expressly reciting, in exact words, rendering a virtual robotic arm in a target pose.  Thus, an additional reference is introduced for clarity.  Additionally, Felder does not recite indicating on the display when the target pose is reached.
In the same art of surgical equipment setup, Moctezuma teaches rendering a virtual arm in a target pose superimposed with the current position of the arm ("showing a representation of the current position of the camera unit (shown in hidden lines) relative to a representation of the desired position of the camera unit," para. 63; see Fig. 5B which illustrates on the display when a target pose for a piece of surgical equipment is reached ("The visual images on the displays may blink or provide some other visual effect when the cart has reached the desired position," para. 82).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Moctezuma to Felder.  Moctezuma teaches rendering a virtual arm of a camera in a target pose (see Fig. 5B) as well as other equipment (see Fig. 9A), and further describes "Other objects that may be arranged according to instructions from the guidance station 20 may include, but are not limited to, the patient, the machining station 56, surgical personnel, the camera unit 36, other instruments, equipment, or stations, and the like" (para. 50).  When these concepts of Moctezuma are applied to the robotic arm setup of Felder, the combination renders obvious a virtual robotic arm (or any other piece of surgical equipment) superimposed onto the live video of Felder.  The motivation would have been "to reduce setup time in the operating room and improve the efficiency of surgeries" (Moctezuma, para. 27).
The combination of Felder and Moctezuma does not disclose streaming the video as a mirror image to a display facing substantially in the same direction as the camera.
In the same art of "Augmented Reality in Operating Rooms" (Navab, title), Navab teaches streaming an augmented live video as a mirror image and the display facing substantially in the same direction as the camera (see "Mirracle" system, "an AR magic mirror," pg. 53).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Navab to the combination of Felder and Moctezuma. The motivation would have been "AR user interfaces will continue to be integrated into an increasing number of medical solutions" (Navab, pg. 54) and "to enable seamless integration of novel technologies into the clinical workflow" (Navab, pg. 54).
Regarding claim 2, the combination of Felder, Moctezuma, and Navab renders obvious process the live video continuously to determine whether the surgical robotic arm is at or within the tolerance of the target pose as represented by the virtual robotic arm ("indicators to further facilitate achievement of the recommended initial setup," Felder, paras. 108-110; "dynamically track movement ... Once the current position ... is within a predefined tolerance of the desired position, the OR Setup module 109 indicates that the desired position has been reached," Moctezuma, para. 63; see claim 1 for motivation to combine).
Regarding claim 3, the combination of Felder, Moctezuma, and Navab renders obvious electronic memory having stored therein one or more 3D models of surgical robotic arms, each surgical robotic arm being associated with one or more target poses ("the memory can be configured to store a plurality of model profiles each indicating a suggested setup of the model robotic surgical system," Felder, para. 9), and a user interface configured to provide selectable options of the one or more 3D models of the surgical robotic arms and the associated target poses ("once one or more recommended initial setups have been provided to a user, and, in the case of a plurality of recommended initial setups being provided as options that the user can choose among," Felder, para. 107).
Regarding claim 5, the combination of Felder, Moctezuma, and Navab renders obvious determine an orientation or position of a surgical table or other robotic mounting hardware, and adjust the target pose of the virtual robotic arm based on the orientation or the position of the surgical table or other robotic mounting hardware ("the recommended initial setup includes recommended initial positions of a plurality of surgical instruments relative to one another ... and relative to a representation of a table on which the patient rests during the procedure," Felder, para. 104).
Regarding claim 6, the combination of Felder, Moctezuma, and Navab renders obvious calculate a second target pose of the virtual robotic arm based on adjusting a saved pose of the virtual robotic arm with respect to a size of a patient ("The collected data can 
Regarding claim 8, the combination of Felder, Moctezuma, and Navab does not specifically recite wherein the camera is a 2D camera.
The Examiner takes Official Notice that the use of a 2D camera is well known and expected in the art, and it would have been obvious to use a 2D camera in the combination of Felder, Moctezuma, and Navab in order to lower costs by using common, simple equipment.
Regarding claim 18, it is rejected using the same citations and rationales set forth in the rejections of claims 1 and 2. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Felder in view of Moctezuma, and further in view of Navab, further in view of Fouts et al. (US 2018/0140309; hereinafter "Fouts").
Regarding claim 7, the combination of Felder, Moctezuma, and Navab renders obvious identify the surgical robotic arm and a surgical table ("recommended initial positions of a plurality of surgical instruments relative to one another ... and relative to a representation of a table," Felder, para. 103; see Felder, Fig. 12).
The combination of Felder, Moctezuma, and Navab does not disclose identifying by comparing and matching objects captured by the camera with 3D models of tables and robotics in computer memory.
In the same art of surgical planning, Fouts teaches comparing and matching objects captured by the camera with 3D models in computer memory ("3D computer models of these surgical instruments are generally available, so these 3D models can be matched up to the 2D X-ray images," para. 132).
tables and robotics of the combination of Felder, Moctezuma, and Navab. The motivation would have been to improve efficiency in the setup of the robotic arm and so that "disruption can be avoided" (Fouts, para. 132).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Felder in view of Moctezuma, and further in view of Navab, and further in view of Nawana et al. (US 2014/0081659; hereinafter "Nawana").
Regarding claim 9, the combination of Felder, Moctezuma, and Navab does not disclose track the surgical robotic arm and a surgical table with a 2D marker.
In the same art of surgical planning, Nawana teaches a processor configured to track [surgical equipment] with a 2D marker ("Equipment can be registered and tracked in a variety of ways, such as by using one or more optical and/or infrared cameras in the OR ... identification by bar code on the instrument," para. 255).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the tracking of Nawana to the surgical robotic arm and surgical table of the combination of Felder, Moctezuma, and Navab. The motivation would have been to "facilitate tracking during the procedure and facilitate use analysis (including non-use) in post-op analysis" (Nawana, para. 255).
Regarding claim 10, the combination of Felder, Moctezuma, and Navab does not disclose wherein the camera is a 3D camera with a depth sensor.
In the same art of surgical planning, Nawana teaches using a camera to track objects wherein the camera is a 3D camera with a depth sensor ("a visual position and orientation tracking system configured to gather real time images of a patient in an OR ... The system can 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the tracking teachings of Nawana to the surgical system (e.g. including the robotic arm and surgical table) of the combination of Felder, Moctezuma, and Navab. The motivation would have been to "facilitate tracking during the procedure and facilitate use analysis (including non-use) in post-op analysis" (Nawana, para. 255).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Felder in view of Moctezuma, and further in view of Navab, and further in view of Nawana, and further in view of Fouts.
Regarding claim 11, the combination of Felder, Moctezuma, Navab, and Nawana renders obvious track the surgical robotic arm and a surgical table and other objects in view ("Equipment can be registered and tracked in a variety of ways," Nawana, para. 255), based on depth data received from the depth sensor ("RGB-D (red, green, and blue plus depth) camera," Nawana, para. 218; "an instrument tracking system ... similar to that discussed above," Nawana, para. 256).
The combination of Felder, Moctezuma, Navab, and Nawana does not disclose tracking by comparing and matching objects in the surgical environment with 3D models of tables and robotics in computer memory.
In the same art of surgical planning, Fouts teaches comparing and matching objects in the surgical environment with 3D models in computer memory ("3D computer models of these surgical instruments are generally available, so these 3D models can be matched up to the 2D X-ray images," para. 132).
tables and robotics of the combination of Felder, Moctezuma, Navab, and Nawana. The motivation would have been to improve efficiency in the setup of the robotic arm and so that "disruption can be avoided" (Fouts, para. 132).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Felder in view of Moctezuma, and further in view of Navab, and further in view of Hanuschik et al. (US 2017/0172674; hereinafter "Hanuschik").
Regarding claim 12, the combination of Felder, Moctezuma, and Navab does not disclose wherein the processor is configured to receive status from the surgical robotic arm.
In the same art of surgical planning, Hanuschik teaches a processor is configured to receive status from the surgical robotic arm ("provide feedback to the control system so that the control system senses or detects the position, status, and setup of the arm," para. 50).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hanuschik to the combination of Felder, Moctezuma, and Navab. The motivation would have been to "convey information to a user" (Hanuschik, para. 43).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Felder in view of Moctezuma, and further in view of Navab, and further in view of Esterberg (US 2016/0324580).
Regarding claim 13, the combination of Felder, Moctezuma, and Navab does not disclose determine relative depths of objects and occlude virtual robotic arms with objects, when the objects are determined to be between the camera and the surgical robotic arm. 
determine relative depths of objects and occlude virtual [objects] with real objects, when the objects are determined to be between the camera and the virtual [objects] ("any relevant virtual elements of the patient's anatomy and a virtual database segmenting the surgeon's hands may be operated cooperatively to show the hands occluding the virtual anatomy," para. 13).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Esterberg to the robotic arm of the combination of Felder, Moctezuma, and Navab. The motivation would have been to improve the realism of the system.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Felder in view of Moctezuma, and further in view of Navab, and further in view of Nash et al. (US 2019/0038362; hereinafter "Nash").
Regarding claim 14, the combination of Felder, Moctezuma, and Navab does not disclose receive one or more setup videos captured by one or more additional cameras, render one or more additional augmented surgical environment videos for guiding the surgical robotic arm, and display one or more of the one or more of the additional augmented surgical environment videos to show different perspectives of the setting up of the surgical robotic arm.
In the same art of assisted surgical operations, Nash teaches receive one or more setup videos captured by one or more additional cameras (e.g. cameras 150 and 155 of Fig. 1), render one or more additional surgical environment videos, and display one or more of the one or more of the additional surgical environment videos to show different perspectives ("receives captured images from multiple cameras in the camera mesh ... Based on the captured images and the determined best line-of-sight ... The monitor may receive and display a video feed of the determined best line-of-sight camera," paras. 28-29).
augmented surgical environment videos for guiding robotic arm of the combination of Felder, Moctezuma, and Navab, such a combination teaches additional augmented surgical environment videos to show different perspectives of the setting up of the surgical robotic arm. The motivation would have been to "properly track a surgical instrument, body part, or surgical landmark and eliminate problems that arise from a single camera" (Nash, para. 22).
Regarding claim 15, the combination of Felder, Moctezuma, Navab, and Nash renders obvious display all of the perspectives of the one or more additional augmented surgical environment videos ("the monitor may receive the captured image feeds from the camera mesh, or some combination of captured image feeds. The determined best line-of-sight camera for the tracked object may be indicated among the images displayed at the monitor," Nash, para. 29; see claim 14 for motivation to combine).
Regarding claim 16, the combination of Felder, Moctezuma, Navab, and Nash renders obvious display a best perspective of the augmented surgical environment video ("The determined best line-of-sight camera for the tracked object may be indicated among the images displayed at the monitor," Nash, para. 29; see claim 14 for motivation to combine).
Regarding claim 17, the combination of Felder, Moctezuma, Navab, and Nash renders obvious select which of the perspectives to display based on a location of the surgical robotic arm, a location of the user, or a location of the user relative to the location of the surgical robotic arm ("first surgeon may bend over to perform operations on patient and the view of the tracked object for first camera device may become obstructed," Nash, para. 27; "determines the best line-of-sight for the tracked object," Nash, para. 29; see claim 14 for motivation to combine).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the Double Patenting rejection above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  Crawford et al. (US 2019/0000569; hereinafter "Crawford") is considered the closest prior art to claim 4.  However, while Crawford discloses a broad collision avoidance technique, Crawford would not have rendered obvious the specifics of the claim, namely the calculation of a path between the surgical robotic arm and the target pose and the detection of an object in the calculated path, in the context of the full system for setting up a surgical robotic arm as claimed.
Claims 19 and 20 are free from the prior art using the same rationale set forth with regard to claim 4, and would be allowable if the Double Patenting rejection above is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611